DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the phrase “means for reversing the polarity of the power supply” (claim 16) has been examined as --a current switch-- which is well known in the art (see attached NPL).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation of “its”, wherein it is unclear what “its” is referring to since the term “its” is vague and does not refer back properly to previously recited structure. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and also determined to be an antecedent basis issue. 
Claim 9 recites the limitation of “its”, wherein it is unclear what “its” is referring to since the term “its” is vague and does not refer back properly to previously recited structure. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and also determined to be an antecedent basis issue. 
Claim 15 recites the limitation of “its”, wherein it is unclear what “its” is referring to since the term “its” is vague and does not refer back properly to previously recited structure. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and also determined to be an antecedent basis issue. 
Claim 9 recites the limitation "the first seal" in line 4 and line 6.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency from a claim that has been rejected. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show every single extensive detail as an entirety of claim 1. 
The closest prior art of US 5111664 A teach a device for regulating the temperature in an a closed chamber, said device comprising three portions: a first portion capable of being placed in communication with the enclosure, the first portion comprising: a first thermoelectric module having a first surface and a second surface, the first module being configured to be powered by an electrical power source which is part of the device or which is outside the device,  a first heat transfer chamber in contact with said first surface,  a fan to distribute conditioned air by the first surface of said first module into the enclosure, a temperature sensor, and a first heat transfer chamber in contact with said first surface,  a fan to distribute conditioned air by the first surface of said first module into the enclosure, temperature sensors arranged on both sides of said first module, a second portion provided above the first portion when the device is installed in a vertical operating position, said second portion comprising a box which comprises a second heat transfer chamber in contact with the second surface of the first thermoelectric module, the second chamber being separated by a thermal insulation from the first heat transfer chamber, a third portion provided above the second portion when the device is installed in a vertical operating position, said third portion comprising a third chamber, and wherein:  the second portion also comprises: a motorized valve configured to adjust the convection of air between said second heat transfer chamber and the third chamber but fail to teach a second fan for forcing an air flow between said second chamber and said third chamber when the valve is open,   the valve and the second fan being connected to a control unit which regulates the operation of the valve and of the second fan according to the temperatures measured by the temperature sensors and temperature sensors arranged on both sides of said first module.  Also, 
US 6308518 B1 and US 20170227599 A1 teach varying details of two enclosures and a peltier device but fails to teach two fans.
US 6003318 A teach varying details of two enclosures and a peltier device but fails to teach a valve controlling airflow.
US 4,450,987 teach varying details of two enclosures and a peltier device but fails to teach two fans and a valve.
US 8839631 teach varying details of two enclosures and a peltier device but fails to teach two fans.
US 20210354168 teach varying details of two enclosures and a peltier device but fails to teach two fans.
US 20150068575 teach varying details of two enclosures and a peltier device but fails to teach two fans.
US 20060046304 teach varying details of two enclosures and a peltier device but fails to teach a valve controlling airflow configured to receive feedback from two temperature sensors.
US 4998413 teach varying details of two enclosures and a peltier device but fails to teach two fans.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763